DAUKSCH, Judge.
This matter is before us by Interlocutory Appeal of an Order granting a Partial Summary Judgment to Appellees. After Notice of Appeal was filed the Appellee filed a “Confession of Errors” alleging the trial court did commit error and requesting this court to advance this cause for determination. No objection or response has been filed by Appellant although his counsel is aware of the request, so says the Appellee. Based on the record before us, the Notice of Appeal and the Confession of Error requesting reversal, the Order granting Partial Summary Judgment is reversed.
REVERSED.
CROSS, J., concurs.
LETTS, J., concurs in conclusion only.